Citation Nr: 1823227	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO. 11-18 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for emphysema.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for loss of memory.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2017, the Board remanded the Veteran's issues for additional development. The case has since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

As noted in the February 2016 remand, in January 2015, the RO advised the Veteran that his 1998 appointment of Disabled American Veterans (DAV) to represent him was incomplete. The RO specified that a box on the Form authorizing VA's disclose of information to DAV was not filled out. The Veteran was provided a new authorization form, but did not return it.  

DAV submitted a VA Form 646 on the Veteran's behalf in October 2015, and was scheduled to represent him at a December 2015 hearing. In November 2015, the Veteran provided identification materials, including photographic identification, for himself and for his wife, for purposes of the scheduled hearing, and sent in VA Form 21-0845, authorizing VA to disclose information to a third party, the Veteran's wife.

The Veteran did not appear for the scheduled December 2015 Board hearing, and has not contacted VA, either by telephone or in writing, since November 2015. Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d). The Board in February 2016 found that, given the Veteran's known poor health and advanced age, it would be adverse to the Veteran's interests to require him to submit an updated appointment of representation before a decision may be issued in this case, since DAV has been representing the Veteran a significant amount of time and the Veteran has not revoked that representation.

The September 2017 Board remand sent notice to DAV asking for their assistance in having the form completed, however the Veteran has not responded. Given the fact that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), the Board finds that it would be adverse to the Veteran's interests to require him to submit an updated appointment of representation before a decision may be issued in this case, since DAV has been actively representing the Veteran for approximately 20 years and the Veteran has not revoked that representation. The AOJ should continue efforts to contact the Veteran and DAV to submit a completed appointment form.


FINDINGS OF FACT

1. The Veteran failed, without good cause, to respond to attempts to schedule a VA examination in conjunction with a reopened claim for entitlement to service connection for emphysema.

2. The Veteran failed, without good cause, to respond to attempts to schedule a VA examination in conjunction with a reopened claim for entitlement to service connection for hypertension.

3. The Veteran failed, without good cause, to respond to attempts to schedule a VA examination in conjunction with a reopened claim for entitlement service connection for migraine headaches.

4. The Veteran failed, without good cause, to respond to attempts to schedule a VA examination in conjunction with a reopened claim for entitlement to service connection for loss of memory.

5. Neither the Veteran nor his representative has asserted that the Veteran failed to receive any correspondence, submitted a statement of good cause for his failure to respond to requests to schedule the VA examinations in connection with reopened claims for service connection, or expressed a willingness to schedule new VA examinations.


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for emphysema is denied on the basis of failure to report for a VA medical examination in connection with a reopened claim for a benefit which was previously disallowed. 38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b) (2017).

2. The claim for entitlement to service connection for hypertension is denied on the basis of failure to report for a VA medical examination in connection with a reopened claim for a benefit which was previously disallowed. 38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b) (2017).

3. The claim for entitlement to service connection for migraine headaches is denied on the basis of failure to report for a VA medical examination in connection with a reopened claim for a benefit which was previously disallowed. 38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b) (2017).

4. The claim for entitlement to service connection for loss of memory is denied on the basis of failure to report for a VA medical examination in connection with a reopened claim for a benefit which was previously disallowed. 38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); See Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Failure to appear for examinations

At the outset, it appears that the Veteran was scheduled for VA examinations in June 2016 in connection with his reopened claims for service connection. However, he failed to report for those examinations. The August 2016 Supplemental Statement of the Case (SSOC) indicated that a letter was sent to the Veteran to notify him of that appointment; and a May 2016 letter stated that the nearest medical facility would notify the Veteran of a scheduled examination. Although the record shows that no mail sent to the Veteran had been returned as undelivered and an attempt to contact the Veteran via telephone was made, without any response from the Veteran, the September 2017 Board remand found that it was unclear as to whether the Veteran was provided notice of the scheduled VA examinations. Therefore, the September 2017 Board remand directed that the Veteran should be afforded another opportunity to appear for VA examinations in connection with his reopened claims for service connection.

Pursuant to the Board's September 2017 remand, the Agency of Original Jurisdiction (AOJ) attempted to schedule VA examinations for the Veteran, although the Veteran ultimately failed to respond to the requests to schedule the examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's failure to respond to requests to schedule the examinations, the U.S. Court of Appeals for Veterans Claims has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Here, there is no indication in the record that mail was not received. See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

As of this date, VA has not received any mail addressed to the Veteran that has been returned as undeliverable. Furthermore, the Veteran's representative acknowledged that the Veteran failed to respond to schedule him for examinations in the Appellant's Post-Remand Brief from April 2018, but did not contend that the Veteran failed to receive notifications requesting him to schedule the examination and did not provide any rationale showing good cause or explaining why the failed to respond to requests to schedule the examinations.

Furthermore, the October 2014 statement of the case (SOC), August 2016 SSOC, the September 2017 Board Remand, and the February 2018 SSOC, also informed the Veteran of the consequences of his failure to respond to scheduling VA examinations. The October 2014 SOC and February 2018 SSOC specifically stated the provisions for failure to report for a VA examination, including that when a claimant fails to report for an examination scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655. The February 2018 SSOC stated that there was no showing of good cause in the record for the Veteran's failure to report. In short, the evidence shows that the Veteran failed without good cause to respond to requests to schedule the examinations. The Board notes that the claims for service connection on appeal would fall under "a reopened claim for a benefit which was previously disallowed." The Board reopened these claims in the February 2016 rating decision.

Thus, the Board finds that no further development needs to be taken to schedule the Veteran for VA examinations. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); 38 C.F.R. § 3.655(a),(b). Additionally, the Veteran nor his representative has provided any rationale showing good cause or explaining why he failed to respond to requests to schedule the examinations. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. The provisions of 38 C.F.R. § 3.655(b) provide, when a claimant fails to report for an examination scheduled in conjunction with a benefit which was previously disallowed, the claim shall be denied.

As the Veteran failed to respond to requests to schedule the examinations and he has not shown good cause for failing to respond, denial of the claims based on the application of 38 C.F.R. § 3.655(b) is warranted.



ORDER

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for loss of memory is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


